 GENERAL TEAMSTERS, CHAUFFEURS AND HELPERS LOCAL 249245General Teamsters,Chauffeurs and Helpers Local 249a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca (Penn Erection and Rigging Company)andPhilip Quinn.Case 6-CB-2369November 13, 1973DECISION AND ORDERcredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd 188 F 2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings2We disavow any reliance on the Administrative Law Judge's statementthat he need not consider defense evidence where he finds that the GeneralCounsel has not met his burden of proof and his further statement thatconsideration of defense evidence under these circumstances would amounttoan attempt to support otherwise unsupportable allegations and istherefore precluded by due process.Inasmuch as the Administrative LawJudge nevertheless considered the evidence presented by the Respondent noprejudicial error was committed.BY MEMBERSFANNING, KENNEDY, ANDPENNELOOn March 28, 1973, Administrative Law JudgeThomas F. Maher issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as 'amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be dismissed in itsentirety.MEMBER KENNEDY,dissenting:Iwould remand this case for a new hearing becausethe Administrative Law Judge failed to resolve thecredibility conflicts in the testimony of the fivewitnesses called by the General Counsel and Respon-dent. The Administrative Law Judge "found that nowitness of the General Counsel can be credited" andthat Respondent's two witnesses "are equally unreli-able as General Counsel's three."Ido not agree with the observation of theAdministrative Law Judge that the record does notprovide an "intelligible basis for factual findings ofwhat actually occurred." Under these circumstances,Iwould remand the case for a new hearing before adifferent Administrative Law Judge with instructionsto prepare a decision which complies with Section102.45 of the Rules and Regulations of the NationalLabor Relations Board, Series 8, as amended.iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect toDECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law,Judge: Upon acharge and an amendment thereto filed on April 18 andJune 22, 1972, respectively, by Philip Quinn, an individual,against General Teamsters, Chauffeurs and Helpers Local249 a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Respon-dent herein and also referred to as the Union, the RegionalDirector for Region 6 of the National LaborRelationsBoard, herein called the Board,issueda complaint onbehalf of the General Counsel of the Board in which werealleged violations of Section 8(b)(1)(A) and (2) of theNational Labor Relations Act, as-amended (29 U.S.C. §151et seq.),herein called the Act. In itsduly filed Answerthe Respondent, while admitting- certain allegations of thecomplaint, denied the commission of any unfair laborpractice.Pursuant to notice a trial was held before me inPittsburgh, Pennsylvania, at which all parties were present,represented by counsel, and afforded full opportunity to beheard, and call witnesses, present oralargument,and filebriefs. Briefs were filed by both parties on March 12, 1972.Upon consideration of the entire record, including thebriefs filed with me, and specifically upon my observationof each witness appearing before me and, upon considera-tion of his demeanor, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.NATURE OF THE EMPLOYER'S BUSINESSPenn Erection and Rigging Company, herein called theCompany, the employer of Philip Quinn, the chargingparty herein, is a Pennsylvania corporation with itsprincipal office located at Turtle Creek, Pennsylvania,where it is engaged in the rigging and steel erectionbusiness. During the 12-month period immediately preced-ing the trial herein the Company performed services valuedin excessof $50,000 for United StatesSteel'Corporation,Jones and Laughlin Steel Corporation, and WestinghouseCorporation, each of whom the Board has found to beemployers engaged in interstate commerce.Upon the foregoing concededfactsIaccordinglyconclude and find the Company itself to be an employerengaged in commerce within themeaning ofSection 2(6)and (7) of the Act.207 NLRB No. 33 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDH. THE STATUS OF THE RESPONDENTor two before." Quinn's recollection of the actual date ofhis return was certainly confused, to say the least.Otherinstances of confusion in Quinn's testimony werehis account of a strike threat by the Union against theCompany, and his conferences with Heckman, the unionagent who was instrumental in his termination. In theformer instance it was never entirely clear from the readingofQuinn's testimony whether the Company would bestruck if it retained Quinn as a driver, or if it should fail tosign a contract. It is my surmise, without ample evidenceupon which to draw a conclusion, that it was a combina-tion of both. Yet there is in the record a so-called "72 hournotice" of strike action sent by the Union to the Companyon April 12, 3 days prior to the negotiations meeting and 5days prior to Quinn's termination. Nor does the testimonyof anyone else in the record definitely suggest that thestrike was for one reason as opposed to the other.As to Quinn's conference with Heckman at the unionhall Quinn repeatedly quotes Heckman as suggesting thatQuinn file a grievance against the Company, but it was notuntil late in Quinn's testimony that it finally came out thatthe suggested grievance was' over the alleged failure tomake Quinn's health and welfare payments to the Unionand not specifically the withholding employment fromhim.This is just another example of compoundedconfusion.Iobserved in the witness an attitude of studiedobtuseness and lack of candor not readily identifiable byprecise language in the record. The sum of it all, however,convincesme that I cannot rely upon the testimony ofQuinn for any fact relating to the contested allegations ofthe complaint, and I shall not.Thomas Sterbenz, the operations manager of theCompany, was called by the General Counsel pursuant tosubpoena. This witness's testimonyisa classicstudy inevasion, and by reason out of the lack of candor which itdemonstrates I cannot accept any of it as credibleevidence.One of the basic conflicts in the Sterbenz testimonyinvolved the reinstatement of Quinn as a driver after hehad been deprived of employment on April 17, allegedly atthe Union's request. As noted from the earlier analysis ofQuinn's testimony Quinn was returning to work in June,and performed 34 -hours of work in that month, but theUnion's letter "approving" his reinstatement did not issueuntil July 24. When Sterbenz was asked why they had putQuinn back to work a month before the Union approvedof it after having originally threatened a strike if he werenot fired, Sterbenz's answer took at least three differentforms. First he explained that he put Quinn back to work"because we felt it was necessary and that the problem wasresolved." Later in his testimony, after saying that theywere "led to believe" in April that Quinn could not workfor them, there was still no change in his status in earlyJune.When asked what caused the change later in Junethatwould prompt the reinstatement he simply avoidedanswering.When asked if there was communicationbetween the Company and Union during this period hisanswer was: "Not to me directly." Then when asked next ifGeneral Teamsters, Chauffeurs and Helpers Local 249,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Respondent herein, is admitted. to be and I accordinglyconclude and find it to be a labor organization within themeaning of Section 2(5) of the Act.III. THEALLEGED UNFAIR LABOR PRACTICESA.CredibilityEvaluationUpon my consideration of the entire record herein andmy evaluation of the testimony of each of the witnessesappearing in behalf of the General Counsel I am of thefirm opinion that the testimony of none of them can berelied upon to support any contested allegation in thecomplaint or to provide an intelligible basis for factualfindings of what `actually occurred. Indeed, on numerousoccasionsthroughout the trial of this matter I exhorted theparticipants to supply the record with something moretangible than was being provided by the witnesses'responses,but to-no avail. As required by law and. theholdings of the Board' I shall set forth in reasonable detailthe basis for this conclusion I have reached. ,Philip Quinn, the charging party herein, was called as awitnessto provide in detail an account of the Union'salleged discrimination against him. His account was rifewith contradiction, ,evasion, and it demonstrates the samelack of frankness that characterized the witnesses for bothGeneral Counsel and Respondent throughout the case.Illustrative of this was the confused testimony relating tohis employment status. Thus he first testified that heworked for the Company asanowner-operator fromJanuary 1972 "until February. About three or four weekswas all I worked asanowner-operator." Then, testifying asto the circumstances under which the Company offeredhim a job as a regular driver he said that this was inFebruary. But when asked if he was working there at thetime (as he earlier had testified, as an owner-operator) hesaid, "No, I was not working there then." The Company'soperations manager, Thomas Sterbenz, testified, "he was afull-time regular truck driver from February, 1972, andprior to that he was an owner-operator and a part-timeregular driver."Itappears from the record that after having beenterminated on April 17, 1972, allegedly at the Union'srequest, Quinn was later put back to work, and with theUnion's approval. Thus Quinn testified that .OperationsManager Sterbenz called him "in July 1972." "He says,`Come on back to work we have straightened it out.' So Iwent back to work then." Sterbenz testified, however, thatQuinn returned to work at the end of June and the Junepayroll data in the record shows that he worked 34 hours.A letter from the Union to the Company stating that it didnot object to Quinn's employment was dated July 24, andQuinn had testified that he did not return to work until theCompany had received this letter, "it may have been a dayiSec. 8(b) Administrative Procedure Act (5 U.S.C. § 157(b));Funkhous-er Mills,Divisionof Rubberoid Co_,132 NLRB 245. GENERALTEAMSTERS,CHAUFFEURS AND HELPERS LOCAL 249247he knew of,anycommunication at that time, his answerwas: "no." His next attempted explanation was that he wasled to believe by Harvey Taylor, the Company's president,that the strike threat did not exist late in June as it had inApril. Taylor "told me that working with his attorney, hehad been in the inner working . . . that he felt that it wasall right to put him back to work." Then when asked for asecond time, if there had been communication betweenCompany and Union, this time he replied: "There couldhave been to the Company, I don't know." Finally on thesame subject, when Sterbenz was pressed, the followingcolloquy occurred:Q.Well, what changed between the beginning ofJune and the end of June when you put him back towork?A.Nothing.Q.Then why did you not put him back thebeginning of June?A.Because-MR. GAGNE: I do not think-the beginning of June isthe question here. I think we go back to April 15.Q.Mr. -Sterbenz, I am not asking you what thequestion is here, I am asking you why you did not puthim back to work the beginning of June? ,A.Because we were threatened with a strike.Q.When-June 1?A.April15.Q. Is that the last time that you were threatenedwith a strike?A.The last time I was threatened with a strike, yes,April 15.As previously noted herein there was, and still is, theopen question of what caused the threat of a strike, Quinn'semployment, or the bargaining situation, including theUnion's apparent insistence that a supplemental agreementbe signed in addition to the master agreement .2 Sterbenzwas at the April 15 negotiating meeting, he was completelyaware of both documents under discussion, and of thethreat to strike. Yet after admitting that he was present atthe whole of the meeting he made a reply to a question asfollows:Q.Did Mr. Heckman ever tell you at the meetingthat if Mr. Quinn went to work that you would be onstrikeMonday?A.This I do not know.One other item further illustrates Sterbenz's lack ofcandor. I had occasion to ask this gentleman who was incharge of operations, including hiring, if the Company'scontractwith the Union, to which he had admittedfamiliarity, had a hiring clause. He replied that he "did notthink there was," but he did not know without goingthrough it.And again, with respect to the Union'sinsistence on the supplemental agreement to hire threenamed drivers, he was asked whether he had filed a2Of considerable prominence in the evidence that was taken was analleged effort on the part of the Union to force the Company to hire threeadditional named drivers, all of whom were apparently present at thenegotiationsmeeting on April 15. In some way never explicated in therecord Quinn's continued employment interfered with the Union's plan toimpose these three on the Company, a plan which took form in asupplement to the master contract then under the negotiation. It was theCompany's unwillingness to sign this supplemental agreement, not thegrievance with the Union.His answer was thathe did notknow.The companyheadquarters consists of two managementofficials,Sterbenz and President Taylor. Sterbenz' pro-fessed ignorance of such matters and of others of which hewas questioned throughout his testimony is, to say theleast, unrealistic.Upon all of theforegoing,including the instances I haveused as illustrations of the condition which permeatesThomas Sterbenz' testimony, I must necessarily concludeand find him to be an unreliable witness.I therefore do notcredit him.Harvey Taylor, the Company's president, also testifiedunder subpoena and was the third and last witness calledby the General Counsel. Like his associate with theCompany I findhim to be completely lacking in candor,evasive, and given to contradiction. Illustrations of thisfollow:Taylor was shown the Union's letter of July 24 in whichit stated no objection to Quinn's employment. He was thenasked, "What was the-reason Mr. Quinn was brought backtowork earlier than that date?"His answer:"I don'tknow."Next, after expressing ignorance of why he reinstatedQuinn in June, he was asked if he recalled Union AgentHeckman saying anything. To this he suppliedan answercompletely unrelated to the question and dealing with thenegotiating meeting 2 months previous.Similarly, he was asked if one John P. Bursick workedfor him during the April-May period. His answer: "I knowa lot of Bursicks. I think that would be Mark and Bill'sbrother." Then he testified that he did not know whetherhe had worked or not. "He might have." At this point,from records that had been admitted into evidence, heidentified the individual as having worked in February1972. Because the Company had only three drivers, andtwo of them were Bursicks, and one of them, Mark, was theactive union steward, it seems strange indeed that Taylorhad such difficulty identifying their brother John, especial-ly since, within the year, he too had been one of the driversemployed by the Company.Finally,indiscussing the supplemental agreementallegedly being imposed upon the Company to hire threeextramen at the expense of Quinn, Taylor testified tohaving contacted his attorney about the agreement. He"guessed" his attorney worked it out with the attorney fortheUnion.It takes little expertise in human relations toconclude that Taylor knew more about his attorney'saction in his behalf than he could merely "guess."The foregoingincidents illustratean attitude which Iobserved in Taylor as he testified, wherein, he studiouslyavoided supplying any more information than he had to. Ido not, for the reasons previously stated, and illustratedmaster agreement,that appears to have been one reason for the strikethreat.The other reason was Quinn.The Companydidsign the supplemen-tal agreement eventually at the meeting.No charge was ever filed against the Union for the conduct whichappears from documents(i.e. the supplemental agreement.itself)to havebeen coercive.It is therefore not among the issues alleged in the complaintand ofno independent relevance here. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove,considerTaylor a reliablewitness andI therefore donot credit his testimony.B.ConclusionsIn the. prosecution of a complaint under the Act theburden of proof is upon the General Counsel. And thisburden can be established only by the preponderance ofthe credible testimony taken .3 Herein I have found that nowitness of the General Counsel can be credited. Inreaching this determination I have considered the testimo-ny of each of the three witnesses separately as well as inrelation to the testimony of one another, and, in addition, Ihave relied upon my observation of the demeanor of each,including such hesitations, lapses in explanations, andconduct in general as each appeared as a witness. This Iconsiderto be within the guidelines supplied me by theBoard itself.4Having thus determined that there is no credibleevidence before me the burden of proof required of theGeneral Counsel has not been met. In reaching thisconclusion I am aware of no obligation to considerevidence supplied in the record by witnesses called by theRespondent Union. A respondent's posture in a trialconducted under the Act is clearly one of a partydefending itself against allegations of wrongdoing madeagainst it. Once it has been determined, as here, that suchallegations arewithout foundation nothing remains todefend against.Respondent has no burden of goingforward.5 To consider defense evidence nonetheless undersuch circumstances would amount to an attempt to supportotherwise unsupportable allegations.Due process and fairplay clearly preclude this procedure.In any event, however, my review of the entire record didinclude a reading of the testimony ofallthe witnesses. Thereading of the testimony of Respondent's two witnessestogether with my observation of them as they testifiedpersuades me that they are equally as unreliable as GeneralCounsel's three.The witnesses for both parties impressedme as studiously avoiding some hidden facet of the case,however often I reminded them, both on and off therecord,that viewing the case in terms of an iceberg all thatever appeared was the tip,the mass never appearing. It isquite conceivable that this hidden mass held thekey to theallegations of the complaint.But this deficiency,of course,could have been obviated from the beginning only bycredible witnesses.In summary conclusion,therefore,it having been foundthat there is no credible evidence in the record to supportthe contested allegations of the complaint,I shall recom-mend that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact andconclusions of law with respect to the testimony herein,and upon the entire record, I hereby recommend thefollowing:ORDERIt is hereby ordered that the complaint in this matter bedismissed in itsentirety.3 Sec. 10(c) of the Act;Blue Flash Express, Inc,109 NLRB 591(C A. 3);Bishop and Malco, Inc,159 NLRB 1159.4 Standard Dry Wall Products, Inc.,91NLRB 544, enfd. 189 F.2d 3625 American Dredging Co.,123 NLRB 139.